DETAILED ACTION
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:  With regard to Independent Claims 1, 8, and 12, the Applicant has sufficiently claimed and defined the vehicle cabin lighting system including the lighting device and the control section/processor, whereby the prior art fails to teach or suggest the combination of structural and functional limitations claimed therein, specifically to:
Independent Claim 1: the control section that is configured to determine whether or not an occupant sitting on a vehicle seat has an interest in interacting with another occupant inside the vehicle cabin based on operation of an operation section by the occupant or based on a state of the occupant sitting on the vehicle seat, and to control the lighting device so as to move the position of the light in order to direct a gaze direction of the occupant toward a vehicle width direction outer side in a case in which no interest in interacting has been determined; 
Independent Claim 8: the control section that is configured to determine whether or not an occupant sitting on a vehicle seat has an interest in interacting with another occupant inside the vehicle cabin based on operation of an operation section by the occupant or based on a state of the occupant sitting on the vehicle seat, and to control the lighting device so as to move the position of the light in order to direct a gaze direction of the occupant toward a vehicle width direction inner side in a case in which an interest in interacting has been determined; and
Independent Claim 12: the processor being configured to: determine whether or not an occupant sitting on a vehicle seat has an interest in interacting with another occupant inside the vehicle cabin based on operation of an operation section by the occupant or based on a state of the occupant sitting on the vehicle seat; control the lighting device so as to move the position of the light in order to direct a gaze direction of the occupant toward a vehicle width direction inner side in a case in which an interest in interacting has been determined; and control the lighting device so as to move the position of the light in order to direct the gaze direction of the occupant toward a vehicle width direction outer side in a case in which no interest in interacting has been determined.
All subsequent claims are allowed due to dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M HAN whose telephone number is (571)272-2207. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Monday, October 25, 2021

/Jason M Han/Primary Examiner, Art Unit 2875